Citation Nr: 0617693	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  94-00 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955 and from January 1956 to March 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Francisco, California.  

The Board previously denied the veteran's claim in July 2004.  
He appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  The veteran's 
attorney and VA General Counsel filed a joint motion 
requesting that the Court vacate, in part, the Board's 
decision and remand the case to the Board for further 
development and re-adjudication.  The joint motion noted that 
the Board had denied service connection for non-Hodgkin's 
lymphoma based upon, inter alia, exposure to herbicides or 
benzene in service.  The joint motion stated that "the 
parties agree that the Court should affirm that portion of 
the Board's decision denying entitlement to service 
connection for non-Hodgkin's lymphoma on any other basis to 
include, based upon in-service exposure to radiation or due 
to in-service nicotine dependence."

In May 2005, the Court issued an order that granted the joint 
motion and remanded that part of the Board's decision that 
denied service connection for non-Hodgkin's lymphoma based 
upon exposure to herbicides or benzene in service for 
compliance with the instructions in the joint motion.

The Board wrote to the veteran in June 2005 and advised him 
that the case was returned to the Board by the Court.  He was 
further advised that he had 90 days to submit additional 
evidence or argument in support of his claim.  

The veteran's attorney requested a 30-day extension to submit 
additional evidence in September 2005.  The request was 
granted that same month.  

The veteran's attorney submitted additional argument and 
evidence on two occasions in September 2005.  The evidence 
included a medical opinion from a private physician, and an 
addendum to that opinion.  The veteran waived consideration 
of the evidence by the agency of original jurisdiction (AOJ).  
See 38 C.F.R. § 20.1304(c) (2005).

The veteran's attorney also submitted a motion to advance the 
veteran's case on the docket in November 2005.  The motion 
was granted in December 2005.

As a result of the medical evidence submitted by the veteran 
the Board requested a Veteran's Health Administration (VHA) 
medical opinion in December 2005.  The opinion, and an 
addendum, was received in March 2006.  The veteran was 
provided with a copy of each and given an opportunity to 
present additional argument and/or evidence.

The veteran submitted additional argument and medical 
evidence in response in April 2006.  The veteran later 
submitted a waiver of AOJ jurisdiction in May 2006.  


FINDING OF FACT

1.  The service medical records are negative for complaints 
or findings concerning non-Hodgkin's lymphoma, and the 
disorder is not shown for many years following service.

2.  The veteran's active duty does not include service in 
Vietnam during the Vietnam Era.

3.  The veteran's non-Hodgkin's lymphoma is not related to 
exposure to herbicides, pesticides, or benzene during 
service.


CONCLUSION OF LAW

The veteran does not have non-Hodgkin's lymphoma that is the 
result of disease or injury incurred in or aggravated by 
active military service or due to in-service herbicide, 
pesticide, or benzene exposure.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from January 1952 to 
December 1955 and from January 1956 to March 1961.  A review 
of his service medical records (SMRs) is negative for any 
indication of treatment for non-Hodgkin's lymphoma (NHL) 
during either period of service.

The veteran submitted his current claim in August 1991.  He 
attributed the development of his NHL as during his second 
period of military service and his exposure to radiation.

Medical records from several private sources reflect that the 
veteran was seen in March 1991 with sinus-related complaints.  
He received treatment but continued to experience symptoms.  
He was again treated in June 1991.  X-rays of the sinuses 
revealed the presence of a large mass in the left nasal 
cavity.  A biopsy of the mass was done.  The pathology report 
said that the mass was consistent with malignant lymphoma, 
diffuse, large cell type.  The veteran had a course of 
treatment for his cancer with good results.  No etiology for 
the NHL was expressed in the private treatment records.  

One of the veteran's physicians, V. H. Ramsinghani, M.D., 
provided a detailed summary of the veteran's medical 
condition and treatment in December 1991.  Dr. Ramsinghani 
said that lymphomas originating in the nasal cavity or 
paranasal sinuses were very uncommon.  He said that the 
incidence of lymphoma in relationship to the other malignant 
tumors in the nasal cavity or sinuses were less than 10 
percent.  He concluded by saying that all lymphomas 
presenting in this region were almost exclusively non-
Hodgkin's lymphomas and diffuse large cell variety was by far 
the most common.  

The veteran's claim for service connection for NHL was denied 
in October 1992.  The veteran expressed his disagreement with 
the denial in November 1992.  The veteran contended that his 
NHL was the direct result of a specific radiation accident at 
a military facility.  He also mentioned that he was exposed 
to radio wave radiation.

The veteran testified at a hearing at the RO in April 1993.  
He provided details on the radiation accident in service.  
The veteran also said, for the first time, that his exposure 
to benzene as a cleaning agent may be responsible for his 
NHL.  (Transcript p. 5).  He further testified that he had 
been told by his physicians that the most likely cause of his 
cancer was the radiation exposure.  

The veteran later submitted a statement, along with 
educational materials, in April 1993.  The veteran said that 
he was exposed to spraying of herbicides for weed control on 
a daily basis.  He also said he was exposed to aerial 
spraying every morning and afternoon for mosquito abatement.  
He said the product was dichlorodiphenyltrichloroethane 
(DDT).  He submitted copies of material from the American 
Cancer Society that he said showed a relationship between NHL 
and exposure to DDT and herbicides.

The veteran submitted a detailed argument in July 1993.  He 
set forth his reasons for why his exposures to radiation, 
radio wave radiation, as well as herbicides, pesticides, and 
carcinogenic chemicals caused his NHL.

The Board remanded the veteran's case for additional 
development in November 1995.  The RO conducted significant 
development in regard to the veteran's claim of exposure to 
radiation in service.  

The veteran submitted additional information regarding his 
claimed exposures in service in June 1996.  He listed his 
several military occupational specialties (MOS) in service, 
to include rubber products repair, aviation sheet metal 
specialist, combat cargo specialist, commercial 
transportation specialist, and ground communications 
specialist.  The veteran also said that he was exposed to 
methyl ethyl ketone, tri-chlorethyl, acetone, and 
carbontetrachloride.

The veteran's official military personnel file was received 
from the National Personnel Records Center (NPRC) in July 
1996.  The records reflect that the veteran served at two 
locations in Japan from July 1952 to July 1953.  He then 
served in Korea from July 1953 to December 1953.  He returned 
briefly to Japan in December 1953 and returned to the United 
States in January 1954.  

The personnel records reflect that the veteran completed 
rubber products repair training in 1952 and his MOS was 
initially listed as rubber products repairman from January 
1953 to April 1953.  It is not clear from his records but it 
appears that he performed in this MOS from July 1952 to April 
1953 while assigned to the 374th Maintenance Squadron.  The 
veteran was then assigned as an airframe repairman from April 
1953 to July 1953.  There is an entry in his records that 
shows a change to this MOS based on classification board 
action.  The veteran served as an airfreight specialist from 
July 1953 to September 1953.  He then served as a passenger 
terminal clerk from September 1953 to December 1953.  This 
was when he returned to the United States.  Upon his return 
the veteran served as either a freight handler or freight 
specialist until his separation in March 1955.  

The records for the veteran's second period of service are 
also included.  The veteran served as a ground equipment 
repairman.  His assignments involved duty within that 
specialty.  The veteran served in Korea from August 1957 to 
August 1958.  There is no evidence of his having served in 
Vietnam at any time during his second period of service.

The RO received a response from the Department of the Air 
Force, Headquarters U. S. Air Force (HQ AFMO/ASGOE), in May 
1997.  The primary inquiry to the agency was to obtain 
information about a specific radiation accident at Stoney 
Brook Air Force Base (AFB).  The agency replied that there 
was no evidence of any type of radiation accident/incident at 
the base.  Further, the agency noted that they had answered 
another VA inquiry having the same concerns for the same time 
period.  The other inquiry reported that a number of 
personnel became sick with flu-like symptoms.  The agency 
noted that an investigation found that the symptoms were not 
caused by any exposure to radiation, or any non-radiation 
exposure, such as chemical exposure.  The agency concluded 
that it appeared that the symptoms were an outbreak of 
influenza.

The Director of the Compensation and Pension (C&P) Service 
sought an opinion from the Under Secretary for Health in 
regard to the veteran's radiation claim in October 1997.  The 
Chief, Public Health and Environmental Hazards Officer, 
provided an opinion that same month.  She concluded that the 
veteran's estimated exposure was relatively low and in the 
opinion of the Under Secretary, referred to as "our 
opinion", it was unlikely that the veteran's malignant 
lymphoma can be attributed to exposure to ionizing radiation 
in service.

The veteran's claim for service connection remained denied.

The veteran submitted a statement in April 1998.  He made 
several arguments in support of his claim.  He noted that the 
RO had interpreted insecticide exposure as herbicide 
exposure.  He said that he was exposed to insecticides with 
aerial spraying of DDT to control mosquitoes.

The RO wrote to the veteran in August 1998 in order to obtain 
further information about his claimed exposure to 
insecticides, chemicals, and herbicides.  The letter informed 
the veteran of the elements he needed to satisfy to establish 
service connection based on his claimed exposure.  The 
veteran was asked to provide specific information regarding 
his claimed exposures.

The veteran responded in October 1998.  He noted that he had 
provided documentation of his exposures with his original 
claim.  He also said that VA physicians would not provide an 
opinion as to etiology.

The RO subsequently wrote to the Air Force Safety Center at 
Kirkland AFB, and asked for confirmation of any of the 
exposures claimed by the veteran.  In regard to the non-
radiation exposures, the RO noted that the veteran worked as 
a rubber products repairman, and that he claimed he was 
exposed to a cleansing agent in the benzene family.  The RO 
noted that the exposure occurred between July 1952 and April 
1953 in Japan, primarily while the veteran was assigned to 
the 374th Maintenance Squadron.  The RO also noted that the 
veteran said he was exposed on a daily basis to herbicides 
sprayed for weed control and to DDT sprayed for mosquito 
control.  The RO listed the veteran's units and dates of 
service in Japan and Korea between 1952 and 1953.

In a June 1999 memorandum, the Air Force Safety Center at 
Kirkland AFB (HQ ASFC/SEW) responded that the office did not 
possess documentation to confirm the exposures claimed.  The 
memorandum stated that it was unlikely that such 
documentation exists, unless it was contained in the 
veteran's medical records.  The memorandum stated that the 
office generally only addressed occupational exposure to 
weapons-related radioactive materials.  The memorandum stated 
that claims for chemical agent and radiofrequency radiation 
exposures were evaluated by AFMOA/SGOR at Bolling AFB.  The 
RO was advised that to address these exposures properly, more 
details were needed.  Regarding exposure to agents in the 
benzene family, the response said that benzene agents may 
have been commonly used as solvents during the period in 
question.  Individual exposure was highly dependent on the 
duration of the exposure, type of protective equipment used, 
and amount of solvent used.  Regarding exposure to herbicides 
and DDT, it was noted that field units would have routinely 
used herbicides for weed control and DDT to control for 
mosquitoes.  Again, individual exposure was highly dependent 
on proximity to the areas sprayed and duration of exposure.  
Individuals that were routinely tasked with applying the 
agents would have received the highest exposures, with 
reduction of exposure from protective devices.  The question 
was asked as to whether the veteran routinely applied 
herbicides and DDT as part of his duties.  

The RO wrote to the veteran in July 1999.  He was informed of 
the response from HQ ASFC/SEW.  The veteran was asked to 
provide information as to how often he was exposed to the 
claimed cleaning agents and how long a typical exposure 
lasted, whether any protective equipment was used, and the 
amount of solvent used.  The veteran was also asked to 
provide information as to his usual proximity to the areas 
treated with herbicides and DDT and how long he was exposed 
to the spraying on an average exposure.  He was also asked to 
say if he was involved in the routine spraying of the 
herbicides and DDT and whether he wore any protective devices 
during his exposure.

The veteran responded in August 1999.  He said that he was 
exposed to benzene for over one year while at the 374th 
Maintenance Squadron.  He said they used gallons per day and 
he worked 5-6 days per week.  He had no protection except 
gloves and that the vapors were staggering.  The veteran said 
that the DDT was sprayed directly over head and sprayed every 
sunrise and sunset.  

Upon receipt of his response, the RO wrote to the AFMOA/SGOR 
at Bolling AFB, with the veteran's report regarding his 
benzene, herbicide, and DDT exposure as follows:

1.  While working as a rubber products 
repairman, he was exposed to cleansing 
agents in the benzene family.  This 
exposure occurred between July 24, 1952, 
and April 9, 1953, in Japan, when the 
veteran was assigned primarily to the 
374th Maintenance Sq. APO 704.  The 
veteran reported that he poured gallons 
of the agents 8 hours per day, 5 to 6 
days per week.  The veteran stated that 
he cleaned out life rafts from C-124 
aircraft, and had no protection other 
than gloves.

2.  During the above period, and also 
from July 18, 1953 to December 27, 1953 
while in the 6127th Air Term. Gp APO 75 
in Korea, and from December 27, 1953 to 
January 1, 1954 while with the 6403d Pers 
Proc. Sq. APO 959 in Japan, he had daily 
exposure to herbicides sprayed for weed 
control and to DDT sprayed for mosquito 
control.  The veteran stated that the DDT 
was sprayed directly overhead every 
sunrise and sunset.

The RO received a response from the Chief of Occupational 
Medicine at the Air Force Medical Operations Agency, Office 
of the Surgeon General, at Bolling AFB, in September 1999.  
The response indicated that two questions related to 
radiation exposure were referred to another agency.  In 
regard to the chemical, herbicide, DDT exposure, the RO was 
informed that prior to the creation of the Occupational 
Safety and Health Administration (OSHA) in 1971, the 
Department of Defense did not keep detailed occupational 
exposure records.  Since the veteran's service in Korea and 
Japan occurred prior to the establishment of OSHA, no 
individual exposure/health records would have been 
maintained.  As a result, it was impossible for the Office of 
the Surgeon General to offer any quantitative measure or 
estimate of the veteran's alleged exposure to benzene or to 
herbicides.

The Director of C&P sought an opinion from the Under 
Secretary for Health in regard to the veteran's claimed 
exposure to herbicides, benzene, and DDT in March 2000.  The 
request included a paragraph that summarized the information 
developed regarding the Air Force's response to the veteran's 
allegations of exposure.  The request also included the 
claims file for review.  

The Chief, Public Health and Environmental Hazards Officer, 
provided an opinion that same month.  She noted that the Air 
Force was unable to document the extent of the veteran's 
chemical exposures.  She further noted that exposure to a 
number of chemicals, including benzene and herbicides, were 
recognized as being associated with an increased risk for 
lymphomas and cited to two sources for support of the 
statement.  As to the possibility of whether the veteran's 
exposure in service led to his developing NHL, she said:

In our opinion, it is possible that 
the disorder is related to exposure 
in service to herbicides or other 
chemicals.  However, we cannot state 
that such exposure is likely or at 
least as likely as not to be 
responsible.  Since he did not serve 
in Vietnam, there is no presumption 
that he was exposed.

Chief, Public Health and Environmental Hazards Officer 
response, paragraph 8, dated in March 2000

The veteran was issued a supplemental statement of the case 
(SSOC) in April 2000.  The SSOC addressed the evidence added 
to the record since a March 1998 SSOC, to include that 
evidence developed regarding his exposure to benzene, 
herbicides, and DDT in service.  The SSOC provided the 
veteran with the pertinent statutes and regulations that 
related to direct service connection, as well as service 
connection on a presumptive basis for disabilities involving 
exposure to certain herbicides.

The veteran's representative at the time submitted additional 
argument in August 2000.  The representative contended that 
the March 2000 opinion noted a positive association between 
exposure to benzene and the development of lymphomas.  The 
representative went on to contend that the opinion said that 
it could not be presumed that the veteran was exposed because 
he did not have service in Vietnam.  It was argued that the 
veteran's case should be returned for a new opinion since his 
exposure was documented by his duties as a rubber repairman.  

The veteran's case was remanded by the Board in December 
2000.  The remand was required by the then recent enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  The 
case was remanded to allow for the RO to provide the notice 
required by the VCAA.

The RO initially wrote to the veteran in February 2001.  He 
was asked to identify additional sources of medical treatment 
for his NHL.  He was also encouraged to submit any additional 
argument in support of his claim.  The veteran did not 
respond to the letter.

The RO again wrote to the veteran in January 2003.  This 
letter provided the notice required under the VCAA and the 
implementing regulations.  The veteran did not respond to 
this letter.

Records from the Social Security Administration (SSA) were 
received in February 2003.  The records pertained to the 
veteran's SSA disability benefits.  The records comprise an 
entire volume of the veteran's claims file.  They contain 
private medical records dating from March 1979 to May 1993.  
The records document the veteran's treatment for sinus 
complaints in March 1991 and then his continued complaints in 
June 1991.  His diagnosis of NHL and treatment is also noted 
in additional records.  A careful review of the large amount 
of medical records does not reflect any allegation by the 
veteran that his NHL was related to any incident of service, 
to include exposure to radiation, radio waves, herbicides, 
DDT, or benzene.  Consequently, there is no medical opinion 
in the records that relates the veteran's NHL to his periods 
of military service.  

The veteran was issued a SSOC in March 2003 that summarized 
the evidence of record.  The SSOC informed the veteran that 
the RO had exhausted all likely sources for confirmation of 
exposure during service.  The SSOC concluded that there was 
no medical evidence of a link between the chemicals the 
veteran used and his NHL because the RO was unable to confirm 
the extent of his exposure.  The claim remained denied.  

The veteran responded to the SSOC in May 2003.  He expressed 
his dissatisfaction with how his claimed had been handled.  
He did not provide any additional information or evidence in 
support of the specifics of his claim.

The veteran also submitted two medical abstracts.  One 
related to cancers from exposure to radiation and the other 
related to cancers from exposure to pesticides.  The extract 
related to pesticides was entitled Cancer Causes Control and 
was printed in 1997.  The abstract said that the 
epidemiologic evidence on the relationship between chemical 
pesticides and cancer was reviewed.  The abstract said that 
organochlorine insecticides were linked with soft tissue 
sarcoma (STS) and NHL, leukemia, and less consistently with 
cancers of the lung and breast.  Organophosphorous compounds 
were linked with NHL and leukemia.  The abstract added that 
few, if any, of the associations could be considered 
established and causal.  Thus further epidemiologic studies 
were needed with detailed exposure assessment for individual 
pesticides that would take into consideration work practices, 
the use of protective equipment, and other measures that were 
taken to reduce risk.  

The RO again wrote to the veteran in August 2003.  The 
veteran was informed of the evidence needed to substantiate 
his claim.  He was informed of the evidence of record.  

The Board originally denied the veteran's claims by way of a 
decision dated in July 2004.  The Board found that the 
evidence did not support service connection on a direct 
basis, on a presumptive basis for a radiogenic disease, on 
the basis of exposure to herbicides and benzene, and on the 
basis of nicotine addiction.  

As noted, supra, the veteran appealed the denial.  The 
veteran's attorney and VA General Counsel filed a joint 
motion to vacate and remand that portion of the July 2004 
decision that denied entitlement to service connection for 
NHL based upon exposure to herbicides or benzene in service.  
The joint motion also stated that the Court should affirm 
that portion of the VA decision that denied entitlement to 
service connection for NHL on any other basis to include, 
based upon in-service exposure to radiation or due to in-
service nicotine dependence.  In addition, the joint motion 
called for the Board to obtain a medical opinion if it 
determined that the evidence of record supported a conclusion 
that the veteran was exposed to the claimed herbicides and 
benzene in service.  

The Court issued an order that granted the joint motion.  
That part of the July 2004 Board decision that denied service 
connection for NHL based on exposure to herbicides or benzene 
was remanded.

The Board notified the veteran of the return of the case in 
June 2005.  The veteran was given 90 days to submit 
additional argument and/or evidence.  The veteran's attorney 
requested an extension of time in September 2005.  The 
requested extension was granted that same month.

The veteran, through his attorney, submitted additional 
argument and a medical opinion from I. P. Law, M.D., in 
September 2005.  The argument cited to the veteran's mention 
of exposure to benzene while cleaning rafts at the time of 
his hearing in April 1993.  Reference was also made to the 
veteran's April 1993 statement regarding the spraying of 
insecticides.  The veteran submitted additional details about 
his exposure in his July 1993 statement.  The veteran 
conceded that the Air Force could not corroborate the claimed 
exposure.  The veteran contended that there was no evidence 
of record to dispute his account of exposure or to cast doubt 
on its reliability.  In summary, the argument said that there 
was evidence of the claimed exposure and that the opinion 
from Dr. Law was similar to that from the Under Secretary for 
Health in that both physicians recognized the "medically 
well-established" association between NHL and exposure to 
herbicides, pesticides, and solvents.  Finally, it was said 
that Dr. Law stated that it was as likely as not that, if the 
veteran was exposed to these substances, then his cancer was 
related to such exposure.  

Information submitted by the veteran consisted of several 
photographs of him in service and at several of his units of 
assignment during service.  He explained that he would often 
lose consciousness when cleaning the rubber rafts because of 
residual fuel mixed with the benzene products.  He said that 
they had no protective equipment except for a fresh air duct.  
The veteran included his summary of chemicals he says he was 
exposed to during service.  The summary is based solely on 
his recollection of the chemicals.  These were said to be 
during his service in Japan and Korea from 1952 to 1953.  He 
listed benzene, trichloroethylene, carbontetrachloride, 
naphthalene, acetone, and methyl isobutyl ketone as related 
to his work on the rafts.  He also listed DDT exposure from 
the spraying for insect control.  The veteran listed methane 
exposure from human waste.  The veteran further alleged 
additional chemical exposure from chemicals used in the 
maintenance of electronic equipment during his second period 
of service.  The veteran said that they cleaned approximately 
10 rafts a day and used the better part of a gallon of methyl 
ethyl ketone and benzene to clean a raft.  He claimed 
additional exposures to a variety of other chemicals because 
of other duties, to include being involved in a crash 
recovery operation.  

The veteran included pictures of aircraft that he said were 
spraying DDT.  He said that individuals also had a personal 
can of DDT to use in the barracks.  

The opinion from Dr. Law is dated in September 2005.  Dr. 
Law's letterhead listed him as a Diplomate of Internal 
Medicine and Medical Oncology among several other 
qualifications.  He provided a summary of what he reviewed.  
This included 315 pages of material provided to him, which 
included Air Force service records, physical examination 
reports for entrance and discharge, immunization records, 
treatment records at several private facilities, patient 
disclosure and VA rebuttal notes, VA report and Department of 
Air Force reports.  He noted the veteran's claim of the NHL 
being caused by environmental/occupational exposure to 
carcinogens while in service.  He recounted the veteran's 
periods of service and that the veteran was stationed in 
Japan and Korea.  He noted the initial diagnosis and 
treatment for NHL in 1991.  He said the veteran's claim was 
that the NHL was caused by exposure to herbicide spray for 
weed control and serial spraying, including DDT, and 
radiation exposure.  He noted that the Air Force had 
addressed the issue of benzene and DDT exposure in their 
letter of June 1999.  

Dr. Law stated that a higher incidence of NHL had been 
observed in agricultural workers and this had been attributed 
to pesticide exposure and herbicides 2, 4-D, 
organophosphates, chlorophenols, and certain occupations with 
exposure to industrial solvent and organic chemicals 
(benzene, carbontetrachloride).  He said it was believed that 
plant and animal matter released benzene to the environment 
such as through burning of wood and organic materials.  The 
nasal cavity was the initial site of exposure to fumes 
generated by toxic by-products of manufacturing/chemical 
carcinogen, such as formaldehyde, etc.  He added that these 
exposures may contribute to a high incidence of nasal, 
nasopharyngeal cancer.  

Dr. Law said the problem was that the veteran's MOS in 
service was unknown as was his degree of exposure to the 
herbicides, pesticides, etc.  He also said such exposure was 
not noted on the physical examinations and not recorded in 
the service records.  Dr. Law stated that he was unable to 
state that the veteran's nasal lymphoma was related to or 
caused by his time in the military service, unless the 
veteran served in Vietnam, since the service records did not 
disclose the exposure to industrial carcinogens, pesticides, 
or herbicides.

The veteran submitted an addendum from Dr. Law, also in 
September 2005.  The addendum was prepared in response to a 
telephone conversation with an unknown party.  The substance 
of that conversation is not of record.  Dr. Law said that the 
following conclusion should be added to his report: 
"Contingent upon the assumption that [the veteran] had been 
exposed to pesticides and solvents, including DDT, Benzene 
and Carbon Tetrachloride.  It is as likely as not, that his 
nasopharyngeal lymphoma can be attributed to these 
exposures."  No explanation or rationale was provided.  

In light of Dr. Law's opinion, and the Board's interpretation 
of the opinion, a VHA medical opinion was requested in 
December 2005.  The requested opinion, and an addendum, was 
received in March 2006.  The claims file was sent for review 
by the examiner.  The request for the opinion asked that the 
examiner review the claims file as part of the research for 
the opinion.  The examiner identified himself as Dr. S. and a 
Professor of Medicine, Hematology/Oncology.  Dr. S. noted 
that he was asked to provide an opinion as to whether the 
veteran's diffuse large cell lymphoma of the left nasal 
septum was secondary to his exposure to benzene in service.  
Dr. S. noted that the veteran's exposure to benzene was 
significant in that he related that he used a benzene 
cleaning solvent to clean rubberized items during service in 
Korea.  Dr. S. stated that he had reviewed numerous 
publications that had appeared since 1993, he listed six such 
sources and said they were a sampling.  Dr. S. stated the 
following opinion:

After reviewing the extensive 
literature on benzene exposures and 
its potential to cause Non-Hodgkin's 
Lymphoma, it can be stated that this 
relationship is far from clear.  
While some of the epidemiologic 
studies have indicated that there is 
a slight increase in workers that 
have occupational exposure to 
benzene, there are even more studies 
that show that this relationship 
does not exist.  In most of the 
studies that do show a relationship, 
the Non-Hodgkin's Lymphoma generally 
occurs ten or so years after the 
exposure, not fifty years as seen 
with [the veteran].

While the exposure of [the veteran] 
to benzene may have contributed to 
the development of his malignancy, 
it is impossible on the basis of the 
medical literature to state that is 
more likely than not that the 
benzene is more likely than not to 
have caused his malignancy since the 
relationship between benzene and 
Non-Hodgkin's Lymphoma is so poorly 
defined and unclear.  At this point, 
with the current medical knowledge, 
this is as definitive of an answer 
as I am able to give.  

VHA medical opinion dated March 8, 2006.

Dr. S. provided an addendum to his report.  He stated the 
following:

While a relationship between 
herbicides and non-Hodgkin's 
lymphoma has been well described; 
the risk of developing lymphoma is 
directly related to the exposure 
doses as represented by intensity 
and duration of exposure.  
Incidental (Non-Occupational) 
exposure is not a significant risk.  
When lymphomas did develop they 
occurred well before 48-50 years had 
elapsed as in [the veteran's] case.  
DDT is not a known risk factor to 
the development of NHL.

It is my medical opinion that it is 
not likely or probable that [the 
veteran's] NHL was related to 
benzene, herbicide or DDT exposure.

Dr. S. addendum to March 2006 opinion.

A copy of the opinion and addendum was provided to the 
veteran in March 2006.  He was informed that he had 60 days 
to provide additional evidence/argument in support of his 
case.

The veteran provided additional argument and another opinion 
from Dr. Law in April 2006.  Dr. Law provided an addendum to 
his prior opinions based on a telephone conversation with the 
veteran's attorney.  He stated the following: 

Contingent upon the assumption that 
[the veteran] had been exposed to 
pesticides and industrial solvents 
etc. (occupational exposure) during 
his term of overseas duty.  It is 
probable that his nasophargeal [sic] 
cancer was related to or attributed 
by these exposures.  However, at 
this time, to what extent or degree 
is unknown.

Addendum from Dr. Law, dated April 18, 2006.

The veteran's argument that was submitted with the addendum 
will be addressed in the analysis section.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, 
certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, NHL has been determined to be one of the 
diseases that are presumed to be related to exposure to 
certain herbicides for those veteran's that served in the 
Republic of Vietnam during the period from January 9, 1962, 
to May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309, 3.313 (2005).  

There is no evidence that veteran served in Vietnam at any 
time.  Moreover, the veteran's military service was completed 
prior to January 9, 1962.  Accordingly, there is no basis to 
consider his claim for service connection on a presumptive 
basis for service in Vietnam.

The veteran's SMRs are negative for any indication of NHL 
during service.  Further, there is no evidence that the 
veteran exhibited symptomatology or manifestations of NHL 
during the one year period after service.  The first evidence 
of record for the veteran's NHL was in 1991, some 30 years 
after service.  Thus there is no basis for the grant of 
service connection on a presumptive basis for a chronic 
disease.  

Likewise, as noted supra, there is no indication of NHL 
during service.  There is no objective evidence of record to 
show a continuity of symptomatology after service.  The 
extensive medical records, both VA and private, associated 
with the claims file provide a good review of the veteran's 
health from 1979 to 1991.  No physician has stated that the 
veteran's NHL was first manifest at any time prior to its 
diagnosis in 1991.  There is no basis to establish service 
connection under Savage v. Gober, 10 Vet. App. 488 (1997) and 
38 C.F.R. § 3.303(b).

Thus the only avenue for service connection remaining is for 
a disability that is initially diagnosed after service.  
38 C.F.R. § 3.303(d).  

The veteran originally forcefully argued that his NHL was 
directly due to exposure to radiation from a particular 
radiation incident in service, due to radiation exposure from 
his assigned duties, and/or from radiation from radio waves.  
Extensive development was conducted to evaluate that aspect 
of his claim.  The claim was denied by the Board, on the 
basis of such exposure, in July 2004.  The May 2005 joint 
motion asked that that part of the Board decision be 
affirmed.  The May 2005 Court order did so.

Now the veteran argues with equal force that his NHL is due 
to his exposure to benzene, pesticides, and/or herbicides in 
service.  He has provided several statements detailing his 
exposure to the various agents.  The veteran is competent to 
provide such evidence.  See McGinty v. Brown, 4 Vet. App. 
428, 432 (1993) (Court found that the veteran was competent 
to testify as to the facts of his asbestos exposure).

Further, 38 U.S.C.A. § 1154(a) (West 2002) provides that, ". 
. . due consideration shall be given to the places, types, 
and circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence, 
. . ."  In that regard, the September 1999 letter from HQ 
AFSC/SEW said that benzene agents may have been commonly used 
as solvents.  The letter also said that herbicides and DDT 
would have been routinely used for weed control and to 
control mosquitoes.  However, the Court has said that 
38 U.S.C.A. § 1154(a) "does not mandate that every piece of 
evidence regardless of its nature or probative value must be 
accepted as sufficient to establish the matter at issue."  
See Moran v. Principi, 17 Vet. App. 149, 158 (2003).

The veteran has not established that he has any medical 
background such that he is qualified to provide any medical 
opinion regarding the causation of his NHL.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, a medical 
nexus, by a qualified individual, is still required to 
establish entitlement to service connection on a direct 
basis.

The medical opinions of Dr. Law and Dr. S. constitute the 
only medical evidence of record that addresses the nexus 
issue.  The veteran contends that the opinions from Dr. Law 
conclusively establish that his NHL is the result of his 
exposure to the claimed agents in service.  Moreover, the 
veteran contends that the opinions of Dr. S. do not provide a 
basis to deny his claim.  The veteran's primary argument 
against the opinions of Dr. S. is contained in his April 2006 
submission.

The veteran argues that the opinion from Dr. S. does not 
resolve any uncertainty or address the issue with the 
requisite standard of proof.  The Board finds that the 
opinion of Dr. S. does resolve uncertainty.  He states with 
clarity that the relationship between exposure to benzene and 
the development of NHL is far from clear.  He noted that 
while there were some studies that indicated a slight 
increase in workers with occupational exposure, there were 
even more studies that said that there was no relationship.  
He further noted that, even in those studies where a 
relationship is shown, the NHL generally develops in 10 years 
or so.  Dr. S. used the phrase "not the fifty years" as 
seen with the veteran.  The veteran takes issue with that 
description, noting that his cancer was manifest some 38 
years after exposure in 1953.  The Board does not find such a 
reference by Dr. S. to be fatal or to detract from his 
opinion in this case in that his point was that the 
literature shows that the cancer develops within 10 years 
after exposure.  Whether the cancer developed 38 or 50 years 
later, his point was made that the veteran's cancer did not 
develop in the time frame set out by pertinent studies, that 
the veteran's cancer was manifested too many years after any 
in-service benzene exposure to be related to the in-service 
exposure.

In addition, Dr. S. noted that because of the medical 
literature on the subject it was impossible to state that it 
was more likely than not that the benzene was more likely 
than not to have caused the veteran's cancer.  While the 
exact wording may not have been as requested in the December 
2005 request for a medical opinion, the meaning is quite 
clear.  Dr. S. finds that the literature will not support a 
medical opinion that would relate the veteran's NHL to his 
benzene exposure.  His statement that the relationship 
between exposure and the cancer is so poorly defined and 
unclear is evidence of the meaning of his words.  

Dr. S. gave a basis for his opinion.  He noted the 
significant amount of literature he had reviewed and listed 
six samples.  He noted studies that were both favorable and 
unfavorable for the veteran's claim and characterized the 
meaning of those studies based on his medical expertise.  He 
drew his conclusion based on the medical literature and that 
conclusion was that he could not provide an opinion that it 
was as likely as not that the in-service exposure to benzene 
caused the veteran's NHL.  This was because the medical 
literature did not support such a conclusion.

Dr. Law's opinions, to contrary, are uncertain.  Further, he 
provides no rationale for his conclusion that the veteran's 
NHL was related to exposure in service.  In his first 
opinion, Dr. Law found no relationship between the veteran's 
claimed exposures and his NHL.  This was even after he noted 
that the Air Force had said that the veteran was probably 
exposed to benzene as part of his duties in cleaning the 
rafts and that herbicides were used for weed control and DDT 
was used for insect control.  He did note that the literature 
he reviewed showed a higher incidence of NHL in agricultural 
workers that were exposed to a range of different pesticides 
and herbicides.  He stated that these exposures may 
contribute to a higher incidence of nasal, nasopharyngeal 
cancer.  Dr. Law expressed his concern that he did not know 
the veteran's level of exposure to the claimed agents.  
Because he could not be sure of the exposure he said that he 
could not state that the veteran's nasal lymphoma was related 
to or caused by his military service.

In his September 2005 addendum, Dr. Law made his opinion 
contingent on an assumption that the veteran was exposed and 
said it was as likely as not that the veteran's 
nasopharyngeal lymphoma can be attributed to these exposures.  
He provided no rationale for this conclusory statement.  In 
fact, Dr. Law's statement is extremely broad and does not 
attribute the veteran's cancer to any particular claimed 
exposure, whether pesticide, herbicide or chemical.

The veteran also takes issue with Dr. S.'s conclusion that 
the veteran's incidental herbicide exposure was not a 
significant risk.  The medical professional in this case 
assessed the veteran's risk and rendered an opinion based on 
his medical knowledge of just what level of risk is present 
in such a setting and what the medical literature says about 
such a risk.  That is why there is medical literature to 
address the levels of risk and the likelihood of an 
individual developing a specific disease.  Dr. S. relied on 
the facts of the case that the veteran's exposure was 
incidental.  There is no objective evidence in the record 
that the veteran was ever involved in the spreading of 
herbicides.  These herbicides were used in a routine fashion 
on the veteran's bases.  The veteran now raises the 
speculation that he may have had occupational exposure only 
because of his routine exposure.  However, that argument is 
just that, speculation.  

The aspect of the level of exposure is a factor in this case 
for the herbicides and pesticides.  The September 1999 letter 
from the Air Force focused on that aspect and noted that 
individuals involved with the spraying would have had the 
highest exposure.  In addition, the level of exposure was a 
factor in Dr. Law's April 2006 opinion.

The veteran also points to the March 2000 VA opinion and says 
that it supports his claim for service connection.  However, 
he draws an incorrect conclusion as to the level of support.  
The VA physician cited to one reference to say that exposure 
to benzene had been shown to cause a higher risk of cancer.  
The VA physician said that it was possible that the veteran's 
NHL was related to such exposure but that she could not say 
whether such exposure was likely or at least as likely as not 
to be responsible.  Dr. S. listed several references and 
summarized the status of his research, noting a similar 
finding of a possible risk but also noted that even more of 
the literature was against such a finding. 

The opinions from Dr. S. are neither vague nor uncertain.  
They reflect a review of the evidence, the contentions, and 
the medical literature.  They also contain a basis for the 
conclusions reached.

The April 2006 supplemental opinion from Dr. Law does not 
support the veteran's claim.  In fact, taken in context with 
his other opinions, it weakens the argument that the 
veteran's exposures in service caused his NHL.  Dr. Law again 
states the conclusion in a broad sense and does not specify 
whether it is the exposure to pesticides, herbicides, or 
benzene that is involved.  He includes all three without any 
further comment.  He also refers to occupational exposure and 
there is no reason to believe he limited that level of 
exposure to any one element of exposure.  He then goes on to 
say it is probable that the veteran's cancer "was related to 
or attributed by these exposures."  However, Dr. Law 
pointedly says that "at this time, to what extent or degree 
is unknown."  This opinion can not be taken as a clear 
assertion of the cancer being as likely as not related to any 
claimed exposure.  Further, Dr. Law appears to go back to his 
initial concern regarding the level of exposure and cites to 
occupational exposure in his opinion.  (The only occupational 
exposure that the record supports would be for benzene).  
Finally, he stated he did not know to what extent or degree 
there is a relationship between the veteran's exposure and 
his NHL. 

It could be argued that the cumulative effect of Dr. Law's 
opinions is that they amount to a yes-or-no answer in that he 
has said he could not provide an opinion, he provided an 
opinion without any explanation or rationale, and now has 
said that he can not say to what extent or degree the 
veteran's exposure is related to his cancer.  Such an opinion 
could be characterized as "non-evidence."  See Perman v. 
Brown, 5 Vet. App. 237, 241 (1993) (citing Sklar v. Brown, 5 
Vet. App. 140, 145 (1993)).

In deciding whether the veteran's NHL is related to his 
exposures to benzene, herbicides, or pesticides in service, 
it is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, to accept certain medical opinions 
over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Even affording 
the veteran every consideration of a favorable viewing of Dr. 
Law's opinions, the opinions of Dr. S. are more persuasive 
for the reasons cited above relating to his provision of a 
rationale and citation to authority to support his 
conclusions.  

The Board notes that the veteran had service in Korea from 
mid-July 1953 to December 1953.  He was in Korea for 
approximately 10 days before the ceasefire went into effect.  
Section 1154(b) of Title 38, United States Code provides 
that, for veterans engaged in combat with the enemy, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  

There is no evidence that the veteran engaged in combat 
during his brief period of assignment before the ceasefire.  
Further, he has not alleged that he participated in combat or 
that any claimed exposure was related to actual combat.  

Finally, VA has announced that there is evidence of the use 
of herbicides, as defined by 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6)(i), in countries other than Vietnam, and, in 
some instances, the use of the herbicides dates back to the 
1950's.  However, the information for Korea documents use in 
the late 1960's along the demilitarized zone (DMZ).  Further 
specific Army units have been identified as those as being 
exposed to the use of the herbicides.  The veteran's military 
records do not place him in the DMZ, in any of named units, 
or during the period involved. 

In light of the above, the Board finds that there is no basis 
to establish service connection for NHL on a direct basis.  
The veteran's claim is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for non-Hodgkin's lymphoma.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).

The veteran's claim for service connection for NHL was 
submitted prior to the requirement to provide the notice and 
assistance referenced supra.  His claim for service 
connection was initially denied in October 1992.  

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.  The veteran's case was 
originally remanded for the purpose of providing the notice 
in December 2000.  The RO wrote to the veteran in February 
2001.  The letter advised the veteran what the RO would do in 
the development of his claim.  The veteran was asked to 
identify any source of medical treatment evidence that could 
be obtained.

The RO wrote to the veteran in January 2003.  The veteran was 
informed of what evidence was required to establish service 
connection.  The RO informed the veteran of what had been 
done in the development of his case.  He was also informed of 
VA's responsibilities in the development of his claim and 
what he was required to do.  The veteran was encouraged to 
submit his evidence to the RO.  

The veteran submitted additional argument and evidence in 
support of his claim in May 2003.

The RO again wrote to the veteran in August 2003.  The RO 
noted the prior letter of January 2003.  The veteran was 
again informed of the evidence/information necessary to 
substantiate his claim.  He was told he should submit his 
evidence directly to the RO.  He was informed of the evidence 
of record, what VA would do in the development of his claim 
and what he should do.

The veteran appealed the July 2004 Board decision.  From that 
point, he has been assisted in his claim by a private 
attorney.  The veteran has submitted argument regarding the 
evidence of record, and submitted additional evidence that he 
believes satisfies the requirements to establish service 
connection.

The Board finds that the February 2001, January 2003, and 
August 2003 letters to the veteran fulfilled VA's duty to 
notify the veteran regarding the evidence necessary to 
support his claim, what VA is responsible for, what the 
veteran is responsible for, and for notifying the veteran to 
submit any pertinent evidence in his possession.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran submitted 
private treatment records.  VA medical records were also 
obtained.  The veteran's SSA records were obtained and 
associated with the claims file.  Extensive development by 
means of contacting a number of other agencies was done in 
order to discover any evidence that was pertinent to the 
claim.  The veteran testified at a hearing at the RO.  

After his case was remanded by the Court, the veteran 
submitted several private medical opinions as well as 
additional argument.  VA obtained a VHA opinion and provided 
the veteran an opportunity to review and respond to the 
opinion.  The veteran submitted an additional medical opinion 
and additional argument in response.  The veteran has not 
alleged that there is any outstanding evidence pertinent to 
his claim.


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma 
is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


